Citation Nr: 1748556	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  08-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for headaches. 

2. Entitlement to an extraschedular rating for total disability based on individual unemployability (hereinafter, "extraschedular TDIU"), prior to October 5, 2012.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel




INTRODUCTION

The Veteran served honorably in the United States Air Force from March 1961 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  As discussed more fully herein, the record does not reflect substantial compliance with the remand directives pertaining to the issue of entitlement to an extraschedular TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  Accordingly, that issue must be remanded. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not demonstrate characteristic prostrating attacks occurring on average of once a month over several months during any portion of the period on appeal. 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating for Headaches

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After reviewing the evidence, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991).

In this case, the Veteran is service connected for headaches associated with degenerative disc disease of the cervical spine.  The headaches are currently rated as 10 percent disabling under Diagnostic Code 8100 (DC 8100).  Under DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over last several months.  38 C.F.R. § 4.124a.  Although DC 8100 does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  

The evidence does not warrant a 30 percent rating.  While the extensive medical record indicates that the Veteran has frequent neck flare-ups, the same does not demonstrate headaches concurrently with each flare-up.  On January 27, 2016, the Veteran reported discomfort when applying an ophthalmic solution to his eyes at night for treatment of his glaucoma, but did not describe the discomfort as a headache.  Similarly, he described pain in the back of his eyes on August 20, 2012, but clarified that it was not a headache.  During a primary care visit on July 29, 2011, the Veteran denied headaches altogether.  The last complaint of a headache was on October 24, 2007, at which time he complained of sinus headaches.  The lack of headache complaints since October 24, 2007, shows that the Veteran's service connected headaches did not rise to the frequency and severity level necessary for a 30 percent rating.  

Before October 24, 2007, a medical record dated December 24, 2007, shows that the Veteran reported getting a headache after using Cosopt (an ophthalmic solution for glaucoma).  He had previously stopped using another ophthalmic solution  because it gave him a headache.  However, these complaints do not adequately describe the frequency of the reported headaches.  Moreover, the Veteran never described a headache as rising to the level of extreme exhaustion or powerlessness.  Altogether, this limited record of complaints does not demonstrate prostrating headaches occurring on average of once a month over the course of several months during the period on appeal.  

On March 11, 2017, the Veteran was afforded a VA Headaches examination to help substantiate an increased rating.  During the examination, the Veteran reported beginning to experience headaches after hitting his head on the floor of a dining hall during service.  He indicated that his headaches stem from pain in his neck and shoulders.  Specifically, the pain radiates from his neck and shoulders to the back of his head and causes the headaches.  However, the Veteran denied experiencing any prostrating attacks and takes 325 milligrams (mg) of Tylenol on an as needed basis.  

Given the Veteran's denial of prostrating attacks, and the lack of evidence showing the necessary frequency of prostrating attacks for a higher rating, the Board finds that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   Accordingly, an increased rating for headaches is denied.


ORDER

Entitlement to a rating in excess of 10 percent for headaches is denied. 


REMAND
 
Following the Board's remand on January 9, 2017, the AOJ correctly requested that the Veteran complete and submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  See VA Correspondence (Jan. 11, 2017).  The form gathers relevant and indispensable information regarding a claimant's disabilities, as well as employment and educational history.  However, the AOJ failed to comply with the Board's remand directives when it untimely adjudicated the extraschedular TDIU issue.  Specifically, VA regulations provide that when evidence requested in connection with an increased rating claim is not furnished within one year after the date of request, the claim is considered abandoned.  38 C.F.R. § 3.158(a).  A TDIU claim is a form of increased rating claim.  See id.; Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  In this case, the AOJ adjudicated the extraschedular TDIU issue in February 2017, only one month after the request for the VA Form 21-8940.  As such, the Board finds that the AOJ failed to substantially comply with the January 2017 remand directives. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that his claim for an extraschedular TDIU will be considered abandoned if he does not submit the requested VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, by January 11, 2018 (per regulatory requirements). 38 C.F.R. § 3.158(a); see also Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012) (finding that abandonment cannot be set aside or waived on grounds of alleged ignorance of regulatory requirements).  

2. If the Veteran submits the requested VA Form 21-8940 within the regulatory allotted time, refer the matter to the Director of Compensation Service for consideration of whether the Veteran is entitled to an extraschedular TDIU prior to October 5, 2012. 

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


